Honor8hle     8. C. 8mith
 --Y        h+=-Y
BasqueCountJr
Meridian,Tens

Dew 8irr                            CpinioaNo. 04902
                                    Be: ,bthority of Connaissioners'
                                    Court of BosqusCounty to desig-
                                    n&e 8 deputy to aat for and draw
                                    salary of aounty superintendent
                                    induotedinto the armed Semites.

        Your recent oomwuioatioato this offZooreads as follows:

"One of our oountyoffioials,a young man who was electedat the last elec-
tion to som a four-yearterm in said office,is about to be iaduotedin-
to the armed serrice8, havingsrved a littlemore than a year of his term.

"Cur County Judge has asked me to get a ruliag froa your Departmentas to
whether or not the Cormaissioners'Court of our countycould designatehis
deputy to rot in MS plaoe in his absanaeand dra% all salaryand other
compensatioaof the offiae,m that ia the event of his dischargebefore
his term of offioeexpires,he oould again asswnethe duties of the office.

"I have advisedthe County Judge that in rqyopinionthis oarmot bo done,
but he is anxiousfor a ruliagfrom your Deparbnsntdn this matter and I
would appreaiatea rulingfrom you on this mttsr, and would bevery
gladto know +&at q opinionin this matter is incorrect."

       It is the opinionof this departmentthat you have advisedyour
County Judge correotly.

       Article 2689, RevisedCivil Bfatutes,providesfor the oathand
bond to be f&en and givea trJr
                             an electiveCounty Superintendent.Artiole
2693, RevisedCivil Statutes,prescribeshis general duties. Additional
speaifiodutiesare imposedupoa said off'ioi81 by various other statutes.

      We have been unableto find amy a:thority,constitutional
                                                            or stat-
utory,wherebyyour oountyoonmdssioaerscourt is empoweredto designate
any persontoaot ia the absenceof the Ceun% Superititsadeat,
                                                         or draw his
salaryand other oompsnsatioaof offioeso long= ao vacaaayetists in
said offioe.
i:or:orable
         S, C. Smith,Page 2 (o-5902)



      The commissioners'court is empowered,by a majorityvats of'the
membersof the court,presentand v$ng, to fill a vacancyin the office
of CountySuperintendentof Publio Instruction.Article 2355,Vernon's
AnnotatedCivil Statutes. Eo suoh authorityexists,however,unless a
vaomcy occur*,and no such situationis presentedin your oonnnunication.

       Article 2700,Vernon'sAnnotatedCivil Btatutes,as amendedby the
40th Legislature,providesthat "the CountyBuperintendeat,  with the appmv-
al end confirmationof the CountyBoard of Eduoation,may employ a oompe-
tent assistantto the County Superintendent. . . and may emplor such other
assistantsas necessary. . .s Eo provisionis made for a deputy oounty
superintendent and no provisionis made oowring the duties of suoh auth-
orizedassist,nts,exceptthat they are requiredat all times to work
ur.d~~r
      the supervisionand directionof the CountySuperintendent   of Pul+
I.:
  c L!struotion.

       t7ebeve found no statuteauthorizingthe appointmentof a substi-
tute countysuperintendent.The County Superintendent   of Public Instruc-
tion is the only offiolrwhocan performthe duties of said offioe. There-
fOP0, so long as no vacancy exists in said office,the Commissioners*
Court or your countyis withoutauthorit;y   to designateanyone else to
perfonssuoh duties. In this oonneotion,see the case of MarquartV.
Harrisoounty, 117 8.E. (2d) 494.

      Similarconclusionsas hereinexpressedwere set forth in this
department'sopinionEo. O-3344, aPprovedMaroh 29, 1941.

                                         Very truly yours


                                        ATTORNEYG!dNERAL
                                                       OF TEXAS

                                        By /s/L. H. Flewellen
LHFsEPw~R
                                                L. H. Flewellen
APPROVEDAPRIL 5, 1944                                Assistant
(;/tp;j P. Blackburn

AT;O%EY Gl!TRRAL
               OFTEXA8                           Approved
                                               OpinionCommittee
                                                  ByBEB
                                                  chairman